Case 1:08-cr-00132-SEB-TAB Document 1345 Filed 12/10/20 Page 1 of 10 PageID #: 9908




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                                Case No. 1:08-cr-00132-SEB-TAB-05

   v.                                                      ORDER       ON      MOTION FOR
                                                           SENTENCE REDUCTION UNDER 18
                                                           U.S.C. § 3582(c)(1)(A)
   ROGER LOUGHRY                                           (COMPASSIONATE RELEASE)


          Upon motion of ☐ the defendant ☐ the Director of the Bureau of Prisons for a reduction

   in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

   in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

   IT IS ORDERED that the motion is:

   ☐ DENIED.

   ☐ DENIED WITHOUT PREJUDICE.

   ☐ OTHER:

   ☐ FACTORS CONSIDERED: See attached opinion.
Case 1:08-cr-00132-SEB-TAB Document 1345 Filed 12/10/20 Page 2 of 10 PageID #: 9909




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                              )
                                                         )
                                Plaintiff,               )
                                                         )
                           v.                            )    No. 1:08-cr-00132-SEB-TAB-05
                                                         )
  ROGER LOUGHRY,                                         )
                                                         )
                                                         )
                                Defendant.               )

                                                ORDER

          Pending before the Court is Roger Loughry's Motion for Compassionate Release,

   dkt. [1289] and dkt. [1321], filed pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

   Step Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239. Mr. Loughry seeks immediate

   release and the reduction of his sentence to time served or to serve the remainder of his sentence

   on home confinement. For the reasons explained below, Mr. Loughry's motion is denied.

                                                    I.
                                             BACKGROUND

          Mr. Loughry was a co-administrator of an online site called "the Cache," which shared

   child pornography among its members. A jury convicted Mr. Loughry for a total of 16 counts of

   conspiring to notice or advertise child pornography, distributing child pornography, and noticing

   or advertising child pornography in violation of 18 U.S.C. §§ 2251(d)(1)(A) and (e) and 18 U.S.C.

   §§ 2252(a)(2), (b)(1), (d)(1)(A), and (d)(2). Dkt. 1062. On February 2, 2013, this Court sentenced

   him to 360 months of imprisonment, followed by a lifetime of term of supervised release. Dkt.

   1061. He is now 67 years of age and has served 146 months of his sentence. His current projected

   release date is August 4, 2034.



                                                    2
Case 1:08-cr-00132-SEB-TAB Document 1345 Filed 12/10/20 Page 3 of 10 PageID #: 9910




           Mr. Loughry reports that he has pursued rehabilitation while incarcerated, although he does

   not describe his efforts. During his incarceration, Mr. Loughry has committed a handful of

   disciplinary infractions including possession of narcotics and alcohol and refusing to work. See

   dkt. 1330-2.

           FCI Fort Dix, where Mr. Loughry is incarcerated, is experiencing a significant outbreak of

   COVID-19. The BOP's website shows that 103 inmates and 33 staff are currently positive for

   COVID-19 at FCI Fort Dix. 1 Mr. Loughry has bladder cancer, chronic obstructive pulmonary

   disease (COPD), hyperlipidemia, hypertension, heart disease, and polyneuropathy. According the

   CDC guidelines, his bladder cancer, COPD, and heart disease place him at a higher risk of severe

   illness from COVID-19. 2

                                                   II.
                                              DISCUSSION

           Mr. Loughry argues that the Court should order his immediate release or release him to

   home confinement because his preexisting medical conditions leave him vulnerable to developing

   serious symptoms should he contract COVID-19 and that this amounts to an extraordinary and

   compelling reason for release. In addition, he argues that he is not a danger to the community and

   that the sentencing factors in 18 U.S.C. § 3553(a) favor his release. The Government argues that

   Mr. Loughry's health conditions do not constitute an "extraordinary and compelling" reason for

   release because his condition is stable and monitored and that the § 3553(a) factors weigh against

   his release.




   1
    https://www.bop.gov/coronavirus/ (Last visited Dec. 7, 2020).
   2
    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
   conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
   ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (Last visited Dec. 7, 2020).
                                                    3
Case 1:08-cr-00132-SEB-TAB Document 1345 Filed 12/10/20 Page 4 of 10 PageID #: 9911




          The general rule is that sentences imposed in federal criminal cases are final and may not

   be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

   upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

   § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons

   ("BOP") could file a motion for a reduction based on "extraordinary and compelling

   reasons." Now, a defendant is also permitted to file such a motion after exhausting administrative

   remedies. See First Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The

   amended version of the statute states:

          [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
          of the defendant after the defendant has fully exhausted all administrative rights to
          appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant's facility, whichever is earlier,[3] may reduce the term of imprisonment
          (and may impose a term of probation or supervised release with or without
          conditions that does not exceed the unserved portion of the original term of
          imprisonment), after considering the factors set forth in section 3553(a) to the
          extent that they are applicable, if it finds that—

                  (i) extraordinary and compelling reasons warrant such a reduction;
                  or

                  (ii) the defendant is at least 70 years of age, has served at least 30
                  years in prison, pursuant to a sentence imposed under section
                  3559(c), for the offense or offenses for which the defendant is
                  currently imprisoned, and a determination has been made by the
                  Director of the Bureau of Prisons that the defendant is not a danger
                  to the safety of any other person or the community, as provided
                  under section 3142(g);

          and that such a reduction is consistent with applicable policy statements issued by
          the Sentencing Commission . . . .

   18 U.S.C. § 3582(c)(1)(A)(i).



   3
    The parties dispute whether Mr. Loughry has exhausted his administrative remedies. See dkt.
   1321 at 1; dkt. 1330 at 8–9. Because Mr. Loughry's motion is due to be denied on the merits,
   however, the Court need not resolve that dispute.
                                                    4
Case 1:08-cr-00132-SEB-TAB Document 1345 Filed 12/10/20 Page 5 of 10 PageID #: 9912




          Congress directed the Sentencing Commission to "describe what should be considered

   extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

   and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of

   the defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

   passage of the First Step Act, the Sentencing Commission promulgated a policy statement

   regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

          Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

   compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

   this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

   to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)."

   U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C. § 3553(a), "to

   the extent they are applicable." U.S.S.G. § 1B1.13.

          As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

   identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

   illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

   "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

   decline where a defendant is over 65 years old and has served at least ten years or 75% of his

   sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

   caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

   registered partner when the defendant would be the only available caregiver for the spouse or

   registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

   provision for "extraordinary and compelling reason[s] other than, or in combination with, the




                                                    5
Case 1:08-cr-00132-SEB-TAB Document 1345 Filed 12/10/20 Page 6 of 10 PageID #: 9913




   reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

   of Prisons." Id., Application Note 1(D).

            The policy statement in § 1B1.13 addresses only motions from the Director of the

   BOP. Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),

   the court may reduce a term of imprisonment . . . "). It has not been updated since the First Step

   Act amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the

   Sentencing Commission has not yet issued a policy statement "applicable" to motions filed by

   prisoners. United States v. Gunn, __ F. 3d __, 2020 WL 6813995, at *2 (7th Cir. Nov. 20,

   2020). And,     in    the   absence   of    an       applicable      policy     statement,    the portion

   of § 3582(c)(1)(A) requiring that a reduction be "consistent with the applicable policy statements

   issued    by   the   Sentencing   Commission" does       not      curtail   a   district   court   judge's

   discretion. Id. Nonetheless, the Commission's analysis in § 1B1.13 can guide a court's discretion

   without being conclusive. Id. As to motions brought under the "catchall" provision in Subsection

   (D), district judges should give the Director of the BOP's analysis substantial weight (if he has

   provided such an analysis), even though those views are not controlling. Id.

            Accordingly, the Court evaluates motions brought under the "extraordinary and

   compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

   § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

   reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

   of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

   applicable sentencing factors in § 3553(a) favor granting the motion.




                                                    6
Case 1:08-cr-00132-SEB-TAB Document 1345 Filed 12/10/20 Page 7 of 10 PageID #: 9914




          A.      Extraordinary and Compelling Reasons 4

          Mr. Loughry suffers from bladder cancer, COPD, and heart disease, all of which place him

   at risk of developing severe illness from COVID-19. See https://www.cdc.gov/coronavirus/2019-

   ncov/need-extra-precautions/groups-at-higher-risk.html#chronic-lung-disease (last visited Dec. 7,

   2020). His hypertension may also increase that risk. Id. Although the government argues that these

   conditions are managed and monitored by the BOP, and that Mr. Loughry has declined treatment

   for his bladder cancer, the fact that his conditions are currently managed or that he has foregone

   cancer treatment, has little to no impact on the fact that these conditions make him more susceptible

   to severe illness should he contract COVID-19. Moreover, the United States frequently concedes

   that having a CDC-identified COVID-19 risk factor satisfies the "extraordinary and compelling"

   prong of § 3582(c)(1)(A)(i). See, e.g., United States v. Finan, No. 1:17-cr-87-TWP-MJD-1, dkt.

   145 at 13 (S.D. Ind. June 23, 2020) ("Therefore, because [the defendant] has established that he

   has a CDC-identified COVID-19 risk factor, the government does not contest that he has satisfied

   the 'extraordinary and compelling reason' prong of section 3582(c)(1)(A)(i)."); United States v.

   Elmer, No. 1:17-cr-113-JRS-TAB, dkt. 247 at 7 (S.D. Ind. June 17, 2020) ("[The defendant's]

   diabetes, during the COVID-19 pandemic, presents an extraordinary and compelling reason

   allowing for compassionate release."); United States v. Bilyou, No. 2:11-cr-9-JMS-CMM-6, dkt.

   905 at 6 (S.D. Ind. Nov. 27, 2020) ("The government concedes that the defendant has presented



   4
     In keeping with the Seventh Circuit's instruction in Gunn, 2020 WL 6813995, at *2, the Court
   has considered the rationale provided by Mr. Loughry's warden in denying Mr. Loughry's
   administrative request for relief. Mr. Loughry's warden appears to have denied the request because
   it did not include all the necessary information and, to the extent that the warden did consider the
   merits of Mr. Loughry's request, the warden appears not to have considered the possibility that Mr.
   Loughry could show an "extraordinary and compelling reason" under Subsection (D) of the policy
   statement and instead focused only on Subsections (A) through (C). See dkt. 1321-2 at 3. Thus,
   the warden's decision provides little guidance to the Court's analysis.

                                                    7
Case 1:08-cr-00132-SEB-TAB Document 1345 Filed 12/10/20 Page 8 of 10 PageID #: 9915




   'extraordinary and compelling circumstances,' in that he has at least one condition that puts him at

   increased risk of severe illness from COVID-19.").

          The Court finds that Mr. Loughry's preexisting health conditions establish extraordinary

   and compelling reasons for his release.

          B.      § 3553(a) Factors

          That conclusion does not, however, end the analysis because the statute also directs the

   Court to consider the sentencing factors in 18 U.S.C. § 3553(a), to the extent they are applicable.

   See 18 U.S.C. § 3582(c)(1)(A). The § 3553(a) factors include: (1) the nature and circumstances of

   the offense and the history and characteristics of the defendant; (2) the need for the sentence

   imposed (a) to reflect the seriousness of the offense, to promote respect for the law, and to provide

   just punishment for the offense; (b) to afford adequate deterrence to criminal conduct; (c) to protect

   the public from further crimes of the defendant; and (d) to provide the defendant with needed

   educational or vocational training, medical care, or other correctional treatment in the most

   effective manner; (3) the kinds of sentences available; (4) the kinds of sentence and the sentencing

   range established for the defendant's crimes; (5) any pertinent policy statement issued by the

   Sentencing Commission; (6) the need to avoid unwarranted sentence disparities among defendants

   with similar records who have been found guilty of similar conduct; and (7) the need to provide

   restitution to any victims of the offense. 18 U.S.C. § 3553(a).

           The Court recognizes that Mr. Loughry's medical conditions put him at an increased risk

   of developing severe symptoms if he contracts COVID-19 and that his facility is currently

   experiencing a COVID-19 outbreak. Although the BOP has implemented a number of measures

   to prevent the spread of the virus, the nature of prisons presents an outsized risk that "the COVID-

   19 contagion, once it gains entry, will spread," see, e.g., United States v. Hernandez, 451 F. Supp.



                                                     8
Case 1:08-cr-00132-SEB-TAB Document 1345 Filed 12/10/20 Page 9 of 10 PageID #: 9916




   3d 301, 304 (S.D.N.Y. Apr. 2, 2020). In short, the Court recognizes the risks Mr. Loughry faces

   from the COVID-19 pandemic and has weighed them in its current consideration of the § 3553(a)

   factors.

              Mr. Loughry was a high-level participant in a website that advertised and distributed child

   pornography. Dkt. 1342 at 7–17. As a co-administrator, he had the ability to manage content and

   membership in the site. Id. His crime was serious, and his sentence reflects that. It is unclear what

   efforts Mr. Loughry has made to rehabilitate himself while in prison. His criminal history includes

   two handgun felonies. Id. at 19–20. Finally, he has served less than half of his sentence. The Court

   concludes that reducing Mr. Loughry's sentence and releasing him now, even if to home

   confinement, would not reflect the seriousness of his crime or promote deterrence or respect for

   the law.

              The Court understands Mr. Loughry's fear of contracting COVID-19. But, given its

   consideration of the applicable § 3553(a) factors, the Court concludes that the risk to Mr. Loughry

   from the COVID-19 pandemic is not enough to tip the scale in favor of immediate release at this

   time. See United States v. Ebbers, No. S402-CR-11443VEC, 2020 WL 91399, at *7 (S.D.N.Y. Jan

   8, 2020) (in evaluating a motion for compassionate release, the court should consider whether the

   § 3553(a) factors outweigh the "extraordinary and compelling reasons" warranting compassionate

   release, and whether compassionate release would undermine the goals of the original sentence).

   Accordingly, Mr. Loughry's motion for compassionate release must be denied. Should his medical

   condition change substantially, he may file a new motion.




                                                       9
Case 1:08-cr-00132-SEB-TAB Document 1345 Filed 12/10/20 Page 10 of 10 PageID #: 9917




                                                 III.
                                              CONCLUSION

          For the reasons stated above, Mr. Loughry's Motions for Compassionate Release,

   dkt. [1289] and dkt. [1321], are denied.

          IT IS SO ORDERED.




             12/10/2020
   Date: __________________
                                                        _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana


   Distribution:

   All Electronically Registered Counsel




                                                  10
